Wade, C. J.
The present trover action grew out of another suit between the same parties, which was. reviewed by this coui't in a former decision (19 Ga. App. 69, 90 S. E. 1033), where the identical mortgage-*705foreclosure proceeding under which the defendant now claims title ta the property sued for was held to be absolutely void.
Decided October 16, 1918.
Trover; from city court of Americus—Judge Harper. April 15, 1918.
Wallis & Fort, fox plaintiff. B. L. Maynard, fox defendant. •
(a) The mortgage-foreclosure proceeding, being void ab initio, could not be revived by a “sliort-order” proceeding for a sale of the property under the Civil Code (1910), § 6068 et seq. .Nothing done in pursuance thereof could render a sale thereunder legal, and the purchaser at such a sale obtained no title whatever to the property. Consequently the trial judge erred in directing a verdict in his favor.
2. In view of the foregoing holding it is unnecessary to discuss other grounds of the motion for a new trial.

Judgment reversed.


Jenkins and Luke, JJ., concur.